DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-18) in the reply filed on 12/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Objections
Claims 3, 4, and 8 are objected to because of the following reasons:
With respect to claim 3, line 2, the term “the compressible rubber particles” is inconsistent with previous recitation of “a plurality of compressible rubber particles”.  It is suggested that “the compressible rubber particles” be replaced with “the plurality of compressible rubber particles”.
With respect to claims 4 and 8, the term “the compressible rubber particles” is inconsistent with previous recitation of “a plurality of compressible rubber particles”.  It is suggested that “the compressible rubber particles” be replaced with “the plurality of compressible rubber particles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 3, 4, 5, 7, and 8, the term “compressible rubber particles” is indefinite because it is unclear how the term “compressible” limits “rubber particles” given that a rubber is inherently elastic and therefore able to undergo some deformation, including compression.  The specification does not clarify to what degree the rubber particles are compressed.
With respect to claims 6 and 9-15, they are rejected for failing to cure the deficiency of claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (JP 2005-015723, machine translation).
With respect to claims 1, 2, and 17, Saito discloses a sliding material comprising a liquid rubber and small particles of wax (abstract), wherein the wax particles are present in an amount of 5-70 parts by weight of 100 parts by weight of the liquid rubber (paragraph 0011).  Reinforcing silica powder (i.e., inorganic thickener) is also present in an amount of 3-50 parts by weight of 100 parts by weight of the liquid rubber (paragraph 0022).  The calculated amount of liquid rubber is about 31-92 wt %.  Saito discloses that the composition is potted or coated on a sliding surface and therefore reads on claimed “dispensable.”
With respect to claim 3, Saito discloses that the wax particles include alkyl-modified polyorganosiloxane (paragraph 0032) which are hardened and therefore read on claimed compressible rubber particles. 
With respect to claims 5, 7, 14, Saito discloses a sliding material comprising a liquid rubber and small particles of wax (abstract).  Reinforcing silica powder (i.e., inorganic thickener) is also present (paragraph 0022).  Saito discloses that the wax particles include alkyl-modified polyorganosiloxane (paragraph 0032) which are hardened and therefore read on claimed compressible rubber particles.   Also, Saito also discloses that hardened rubber particles can be added (paragraph 0039).  Saito discloses that the composition is potted or coated on a sliding surface and therefore reads on claimed “dispensable.”
With respect to claim 6, Saito discloses a sliding material comprising a liquid rubber and small particles of wax (abstract), wherein the wax particles are present in an amount of 5-70 parts by weight of 100 parts by weight of the liquid rubber (paragraph 0011).  Reinforcing silica powder (i.e., inorganic thickener) is also present in an amount of 3-50 parts by weight of 100 parts by weight of the liquid rubber (paragraph 0022).  The calculated amount of liquid rubber is about 31-92 wt %.  
With respect to claims 15 and 16, Saito discloses adding a plant- or animal-based wax to the liquid rubber which is not compatible with the liquid rubber (paragraph 0031-0032).  The waxes would be miscible at higher temperatures like claimed if not crosslinked.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2005-015723, machine translation).
The discussion with respect to Saito in paragraph 5 above is incorporated here by reference.
Saito discloses that the wax particles (hardened silicone rubber particles) have a particle size of 0.5-20 mm (paragraph 0034).
While the range does not anticipate claimed range of 1-500 μm, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a silicone microsphere having claimed particle size.
	
Claims 1, 2, 5, 6, 9-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (US 9,103,499).
With respect to claims 1, 2, and 17, Lindner discloses a sealant for a storage tank comprising a diene liquid rubber (col. 8, lines 29-31) and fibers or particles, wherein said particles are inorganic particles or rubber particles (col. 8, lines 1-16).  The fibers or particles also inherently serve as a thickener.  Lindner discloses that the liquid sealant can be applied by spraying or extrusion which reads on claimed “dispensable” (col. 4, lines 13-16).
Lindner fails to disclose the amount of diene liquid rubber, however, it teaches that the liquid sealant rubber “may” comprises the fibers or particles which suggests that up to 100 wt % of the diene liquid rubber is used.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a substantial amount of diene liquid rubber base component within the claimed range.
With respect to claim 5, Lindner discloses a sealant for a storage tank comprising a diene liquid rubber (col. 8, lines 29-31) and fibers or particles, wherein said particles are inorganic particles or rubber particles (col. 8, lines 1-16).  The fibers or particles also inherently serve as a thickener.  Lindner discloses that the liquid sealant can be applied by spraying or extrusion which reads on claimed “dispensable” (col. 4, lines 13-16).
Lindner fails to exemplify or disclose with sufficient specificity so as to a anticipate a composition comprising rubber particles.
However, it would have been obvious to one of ordinary skill in the art to formulation this composition given that Lindner teaches that rubber particles can be used.
With respect to claim 6, Lindner fails to disclose the amount of diene liquid rubber, however, it teaches that the liquid sealant rubber “may” comprises the fibers or particles which suggests that up to 100 wt % of the diene liquid rubber is used.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a substantial amount of diene liquid rubber base component within the claimed range.
With respect to claims 9-11, Lindner discloses that the viscosity of the liquid sealant composition comprising liquid rubber can be configured and adapted for its application and has a viscosity measured at 100°C.
While Lindner fails to disclose the same shear rates, it is the examiner’s position that viscosity is a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate viscosities of liquid rubber, including those within the scope of the present claims, so as to produce desired end results.
	With respect to claims 12 and 13, these claims which further limit silicone wax do not exclude the alternative embodiment of liquid rubber.  Since the latter embodiment is disclosed by Lindner as discussed above, it is proper to include claims 12 and 13 in this rejection.
	With respect to claim 14, the fibers and inorganic fillers of Lindner sere as thickeners.
With respect to claim 18, the storage tank of Lindner reads on claimed crimp connector.  The liquid sealant (30 in Figure 1) is inside the storage tank and therefore reads on claimed “cavity filled with the dispensable grease sealant”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn